Case 9:20-cv-80332-WM Document 17 Entered on FLSD Docket 07/23/2020 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-80332-CIV-MATTHEWMAN

 UNITED STATES OF AMERICA,

           Plaintiff,
                                                                                 KJZ
 vs.

 MERCIDIEU MILFORT,
                                                                       Jul 23, 2020
 also known as
 Elie Jean Pierre,                                                                   West Palm Beach

           Defendant.

 ______________________________________/


 ORDER REQUIRING DEFENDANT TO COMPLY WITH THE CONSENT JUDGMENT
  REVOKING NATURALIZATION [DE 15] AND SETTING FURTHER HEARING VIA
                ZOOM VIDEO TELECONFERENCE (VTC)

           THIS CAUSE is before the Court after a telephonic compliance hearing held on July 23,

 2020. On June 26, 2020 1 , the Court entered a Consent Judgment Revoking Naturalization

 (“Consent Judgment”) [DE 15]. The Consent Judgment required, in part, that Defendant,

 Mercidieu Milfort, also known as Elie Jean Pierre (“Defendant”), within ten (10) days of the date

 of the Consent Judgment, surrender and deliver his Certificate of Naturalization, any and all U.S.

 passports and passport cards, and any other indicia of U.S. citizenship, as well as any copies

 thereof in his possession or control (and make good faith efforts to recover and then surrender any

 copies thereof that he knows are in the possession or control of others), to Government counsel,

 Steven A. Platt.

           Government counsel Steven Platt and counsel for Defendant, Julio Padilla, attended the

 1
     The Consent Judgment was not docketed until June 29, 2020.
                                                         1
Case 9:20-cv-80332-WM Document 17 Entered on FLSD Docket 07/23/2020 Page 2 of 3



 July 23, 2020 telephonic hearing. However, Defendant failed to appear at the hearing. According

 to Defendant’s counsel, he instructed Defendant to attend the hearing from counsel’s office and

 had his paralegal read Defendant instructions in Creole. Defendant allegedly has trouble getting

 permission from his employer to take time off from work and to make phone calls during working

 hours.

          According to Government counsel, Defendant was required to produce four documents

 pursuant to the Consent Judgment, and the Government has received two of them. The two

 outstanding documents are a U.S. passport book that expired in 2010 and a Certificate of

 Naturalization. Defendant’s counsel explained that Defendant lost the expired passport book and

 that the Certificate of Naturalization was in Chicago until yesterday when Defendant finally

 received it. Defendant sent a photocopy of the Certificate of Naturalization to Government

 counsel, Steven Platt, and Defendant’s counsel has instructed Defendant to send the original

 document to Mr. Platt.

          Based on the foregoing, and as stated in open court, it is hereby ORDERED as follows:

          1. Defendant shall provide the Certificate of Naturalization to Steven Platt on or before

             August 3, 2020.

          2. It is hereby ORDERED that a further hearing regarding whether Defendant has fully

             complied with his obligations under the Consent Judgment Revoking Naturalization

             shall be conducted via Zoom video teleconference (VTC) on Wednesday, August 5,

             2020, at 2:00 p.m. The undersigned’s Courtroom Deputy, Ken Zuniga, will email

             instructions for accessing the conference to counsel. The Court will provide a Creole

             interpreter for the hearing.

          3. Defendant is ORDERED to appear by Zoom VTC at the August 5, 2020 hearing or the
                                             2
Case 9:20-cv-80332-WM Document 17 Entered on FLSD Docket 07/23/2020 Page 3 of 3



            Court will consider the issuance of an arrest warrant and finding Defendant in contempt

            of court. Defendant’s counsel, Julio Padilla, shall instruct Defendant to appear and of

            the possible consequences of failing to attend the hearing.

        4. Defendant shall be prepared to testify under oath at the August 5, 2020 hearing about

            what happened to the expired U.S. passport book and why he is unable to provide it to

            Mr. Platt.

        DONE AN ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

 this 23rd day of July, 2020.




                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                 3
